Claims 1-10, 19-21, are pending in this application.
Claims 11-18, are deleted.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-10, 19-21, are rejected under 35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov: NCT02601378, Nov. 10, 2015 [ClinicalTrial], in view of Luzzio et al., US 2016/0347737 A1, priority 8/6/2014. 
Applicant claims treatment of uveal melanoma comprising daily administration of about 100 mg to 1000 mg of compound I (LXS196) or salt thereof. In preferred embodiments, the subject presents with metastatic uveal melanoma (claim 7), subject is at least 18y.o. (claim 8), administration is orally (claim 9), the total of two daily (BID) doses is within about 100 mg to 1000 mg (claims 2-4, 21), one or more therapeutic agents are further administered (combination therapy, claim 10), and the melanoma is characterized by functional p53 or wild type p53 (claim 19) or by GNAQ or GNA11 mutant gene (claim 20). 
  Determination of the scope and content of the prior art (MPEP 2141.01 
[ClinicalTrial], teach phase 1 study of LXS196 in patients who present with metastatic uveal melanoma. LXS196 is in a single dose administered orally. The patients are at least 18 years.  In combination therapy LXS196 was administered with HDM201, a therapeutic agent. See the entire document, particularly, pages 1-3 and 5.

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and [ClinicalTrial], is that applicant claims the dose, daily or twice daily administration and the melanoma comprises functional p53 or wild type p53. 
The difference between the instant invention and Luzzio et al., is that applicant selects LXS196 from exemplified compounds by Luzzio et al., and claims melanoma comprises functional p53 or wild type p53. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) the teaching by the prior arts, 2) routine practice in the art and 3) the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
 [ClinicalTrial] did not disclose a dose. Daily and BID are conventional dosing in the art, the dose and total for BID are within the dose range by Luzzio et al. Also Luzzio et al., suggested the dose and dosing regimen can be adjusted, and dosage units may be given in submultiples to make up the daily dose. Therefore, one of ordinary skill, with reasonable expectation of success would have known and be motivated to adjust the dose and dosing regimen at the time the invention was made.  The motivation is to avoid the prior arts. The invention is no more than a selective combination of the prior arts, done in a manner obvious to one of ordinary skill in the art.  Applicant use the dosing by Luzzio et al., in the treatment by [ClinicalTrial]. There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the recombination could not be made. In re Mostovych, 144 USPQ 38 (CCPA, 1964).  
Having known that LXS196 is disclosed for treating melanoma in [ClinicalTrial], one of ordinary skill in the art who wanted to treat melanoma would have known and be motivated to select LXS196 from the exemplified compounds by Luzzio et al. 
LXS196 alone, and in combination with HDM201 are used to treat metastatic uveal melanoma in [ClinicalTrial]. Therefore, treatment of melanoma with LXS196, alone or in combination with a therapeutic agent (claim 10) is an obvious modification available for the preference of an artisan.  
Combination therapy (claim 10) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine and in the instant. Assuming their combination produce an effect somewhat greater than the sum of In re Crockett, 126 USPQ 186 (CCPA, 1960).
Claim 10, is not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. LSX196 is known prior to the date the invention was filed. The therapeutic agents are generic non-specific and were in the public domain (e.g. HDM201) prior to the time this application was filed.  While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
It is well-known in the art that high-level expression of wild type p53 in melanoma cells is frequently associated with inactivity in p53 reporter gene, Houben et al., PloS One (2011), vol. 6(7), e22096, pp. 1-7.  Therefore, one of ordinary skill would have known and be motivated to claim treatment of melanoma characterized by functional p53 or wild type p53 (claim 19).
Establishing a new dosing regimen is not significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish dosing regimen. How to do it was suggested by Luzzio et al. Therefore, applicant was motivated by Luzzio et al., and to avoid the prior art. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of establishing a dose and administering a drug once or twice daily. Such are deemed inventions of reasoning not of creativity, KSR, supra.
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
August 18, 2021